DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Feb. 15, 2021, the applicants have elected group I without traverse for further prosecution.
3. Claims 32-58 and 60 are pending in the application. There is no claim numbered 59. Claims 39-46, 49-50, 52-53, 55-56, 58 and 60 are withdrawn from further consideration as being drawn to non-elected inventions.
Drawings
4. The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). The instant specification mentions brief description of drawings for figures 1-17 and contains 15 sheets of drawings. However, figures 13-17 are missing in the application.
Claim Rejections - 35 USC § 112
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In independent claim 1, variables L1, Y1 and G1m can all be absent and therefore, tetracyclic ring is attached only to O atom. Is it true? Such compounds do not exist in the art.
In independent claim 32, for the value of variable Y1, A, X and X can represent O or S simultaneously. Is it true? Such compounds do not exist in the art.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8. Claim 32 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Fleishmann (Brain Res.).
Fleishmann discloses effects of non-competitive NMDA receptor antagonists on reproductive and motor behaviors in female rats. The effect of Dextrophan (RN 125-73-5) on motor behavior disclosed by Fleishmann in table III on page 142 anticipates the instant claim when variables L1 and Y1 are absent and variable G1m represents H in the instant compound of claim 32.
9. Claim 32 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Koppel (Arzneimittel-Forschung).
Koppel discloses urinary metabolism of dextromethorphan in man. The compound VI (RN 63867-85-6) disclosed by Koppel in figure 2 on page 1306 anticipates the instant .
10. Claims 32, 33 and 35 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by compound with RN 917394-04-8 entered in STN on Jan. 12, 2007.
The compound with RN 917394-04-8 anticipates the instant claim when variables L1 and Y1 are absent and variable G1m represents an oxyacid in the instant compound of claim 32.
Claim Rejections - 35 USC § 103
11. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13. Claims 48, 51, 54 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Fleishmann (Brain Res.).

                               
                             IMPROPER     MARKUSH     GROUP
14. Claim 47 is rejected under doctrine of Improper Markush Grouping since there is no common core present in the compounds of various formulae in claim 47. The compounds where N atom of the tetracyclic ring is attached only to CH3 group have a different core than the compounds where N atom of the tetracyclic ring structure is substituted with additional substituents in addition to CH3 group.
Allowable Subject Matter
15. Claims 34 and 36-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

16. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                      /CHARANJIT AULAKH/                                      Primary Examiner, Art Unit 1625